Citation Nr: 0614077	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-18 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to service connection for a right knee 
disability, to include a total knee replacement.

2. Entitlement to service connection for a left knee 
disability, to include amputation above the knee. 


REPRESENTATION

Veteran represented by: Keith D. Snyder, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1958 to July 
1959. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which denied service connection for a right knee 
disability, to include total right knee replacement, and a 
left knee disability, to include amputation above the knee.  
In December 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.   

The Board denied the veteran's service connection claims in a 
June 2004 decision.  The veteran subsequently filed an appeal 
to the United States Court of Appeals for Veteran Claims 
(Court), assigning power of attorney to Keith D. Snyder, 
Esquire.  Pursuant to a February 2005 joint motion for 
remand, the Court vacated the June 2004 Board decision and 
remanded the appeal to the Board for readjudication, taking 
into consideration matters raised in the joint motion.  In 
August 2005, the Board remanded this case for further 
development which was subsequently accomplished.  As the 
required development has been completed, no further action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
this case is properly before the Board.


FINDINGS OF FACT

1. There is no competent probative medical evidence that a 
right knee disability, to include total knee replacement, is 
related to service. 

2. There is no competent probative medical evidence that a 
left knee disability, to include amputation above the knee, 
is related to service.


CONCLUSIONS OF LAW

1. The right knee disability, to include total knee 
replacement, was not incurred in or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 ); 38 
C.F.R. § 3.303 (2005).

2. The left knee disability, to include amputation above the 
knee, was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision on May 2002.  
The RO provided the veteran letter notice to his claim for 
service connection in a letter dated April 2002, which 
informed him that he could provide evidence or location of 
such and requested that he provide any evidence in his 
possession.  The notice letter specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, 
Veteran's Center, service department, Social Security, and 
other federal agencies.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  Additionally, a December 2002 
statement of the case (SOC) and a January 2006 (SSOC) 
provided the veteran with a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  The Board's concludes that the veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date.  As the Board concludes below 
that the preponderance of the evidence is against the 
veteran's service connection claim, no effective date will be 
assigned and there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

In the present case, this case was remanded by the Board in 
August 2005 to obtain social security records.  As these 
records are of file, in addition to service medical records, 
VA and private treatment records, and a VA exam, it does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In a June 2002 statement, the veteran claimed that the 
evidence used to deny his claim did not include hospital 
records from Travis Air Force Base and Wright-Patterson Air 
Force Base.  However, the Board notes that the record does 
contain the veteran's service medical records from the 
aforementioned Air Force Bases.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran seeks service connection for a right knee 
disability, to include a total knee replacement and for a 
left knee disability, to include amputation above the knee.  
The veteran testified that he passed out in early 1959 and 
injured his legs.  He stated that he had tremendous pain all 
through his legs and that three to four spinal taps were 
performed.  He claims he was sent to Tachikawa, then to 
Travis Air Force Base, then to Wright-Patterson Air Force 
Base as a patient.  The veteran testified that he reported 
pain in his legs while he was in the hospital and was 
immobilized from the hips down.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Service medical records indicate that the veteran underwent 
two attempted spinal taps in March 1959 related to his 
migraine headaches, but there was no documentation of any 
immobilization from the hips down as a result of such.  
Service medical records are negative for recorded complaints 
or diagnoses of knee conditions.  The veteran's enlistment 
examination is normal, except for a 2 by 2 scar on the left 
knee.  June 1959 reports prepared for the Medical Board are 
normal for the lower extremities.  Service medical records do 
not mention a finding of any knee disability.  The veteran 
was seen repeatedly for migraine headaches and was diagnosed 
on several occasions with and anxiety reaction, chronic, 
moderately severe.  The separation examination does not 
indicate any knee disability or complaints of knee pain.  

The evidence shows that the veteran currently has bilateral 
knee disabilities.  Private medical records show that in 
January 1968, the veteran had an arthrotomy and medial 
menisectomy of the left knee; in February 1968, the veteran 
complained of right knee pain and a medial menisectomy was 
performed in September 1971.  Subsequently, the veteran had 
two right knee replacements and an above the knee amputation 
of the left knee due to complications in 1978.  Social 
security administration records also reflect that the veteran 
currently has an above the knee amputation of the left knee 
and has difficulty walking.       

As knee disabilities were first documented in 1968, many 
years after service, the remaining question is whether the 
evidence establishes that the knee disorders can be linked to 
service.  38 C.F.R. §§ 3.303(b).  The Board notes that under 
38 C.F.R. § 3.303(b), this nexus requirement can be satisfied 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
but is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997). 

The veteran does not provide evidence of any treatment for 
his condition until 1968, more than 9 years after his 
separation from service.  Though the veteran and his wife 
testified that he received treatment in 1960 or 1961, there 
is no evidence of this of record.  Moreover, this still 
places onset of a knee problem more than 1 year after 
discharge from service.  Thus, there is not a showing of 
continuity of related symptomatology after discharge.  Savage 
v. Gober, 10 Vet. App. 495-98, Caldwell v. Derwinski, 1 Vet. 
App. 469.  Social Security records also reflect that the 
onset of the knee disability due to left leg amputation was 
on January 29, 2001, many years after discharge.  Social 
Security records contain no documentation relating the 
veteran's subsequent knee problems, more than 35 years after 
service, to his service. 

Additionally, there is also no competent probative medical 
evidence relating the veteran's present condition to service.  
The April 2002 VA examiner did not relate any of the current 
findings to service, including the spinal taps conducted in 
service.  Private medical records also do not relate the 
veteran's current knee disabilities to service.  The Board 
recognizes a December 2003 letter from a private physician 
who first saw the veteran in 1968.  The physician states that 
the veteran injured his right knee due to a fall in the 
military in the Philippines and was treated with traction in 
Japan.  The physician opined that the original cause of 
injury to the veteran's right knee was service-connected.  
However, the Board does not find this opinion to be 
persuasive.  First, the veteran's service medical records 
contain no documentation of any injury to the right knee.  
Additionally, as it does not appear that the December 2003 
physician reviewed the veteran's service medical records, as 
there is no mention of any review in the December 2003 
letter.  It appears that his opinion was based on the history 
as reported by the veteran.  In LeShore v. Brown, 8 Vet. App. 
406 (1995), the Court held that a bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber is a medical professional.  

With respect to negative evidence, the Court held that the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999); Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised]; see 
also Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].

The Board recognizes the veteran's and his wife's belief that 
his knee disabilities are related to service.  However, this 
determination is not a matter for individuals without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
and his wife's assertions, they are far outweighed by the 
absence of any relevant medical findings for so many years 
post-service, and the lack of evidence that his current 
condition is related to service.

In summary, a right knee disability, to include a total knee 
replacement and a left knee disability, to include amputation 
above the knee, were not shown by the medical evidence of 
record for more than nine years post-service and there is no 
competent medical evidence of record suggesting a 
relationship between the current knee disabilities and 
service.  The Board has carefully reviewed the record and has 
concluded that a preponderance of the evidence is against the 
veteran's claims for service connection.  The doctrine of 
reasonable doubt has been considered but as the preponderance 
of the evidence is against the claim, this doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).  Accordingly, service 
connection for a right knee disability, to include a total 
knee replacement, and a left knee disability, to include 
amputation above the knee, is not warranted.  


ORDER

 Service connection for a right knee disability, to include a 
total knee replacement is denied.

Service connection for a left knee disability, to include 
amputation above the knee is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


